                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA, AFL-CIO;
and UAW LOCAL 716                                                                  PLAINTIFFS

v.                                   No. 2:17-CV-02219

TRANE U.S. INC.                                                                   DEFENDANT

                                            ORDER

       On remand from the U.S. Court of Appeals for the Eighth Circuit and following

consultation with the parties, it is ORDERED that Plaintiffs’ Motion to Compel Arbitration is

GRANTED IN PART and DENIED IN PART. Plaintiffs’ motion to compel arbitration of

Grievance # 17-010, Exhibit C to Plaintiffs’ Complaint (Doc. 1-3), is GRANTED. Plaintiffs’

motion to compel arbitration of Grievance # 17-009, Exhibit E to Plaintiffs’ Complaint (Doc. 1-5),

is DENIED, and that claim is DISMISSED WITH PREJUDICE. Judgment will be entered

accordingly. Each party is responsible for its own fees and costs.

       IT IS SO ORDERED this 6th day of March, 2020.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
